DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 28, 2021 has been entered.  Claims 1 and 2 have been amended.  As such, Claims 1-5 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0106980 to Abed et al. (“Abed”).
With regard to Claims 1 and 2, Abed discloses a multilayer elastic composite comprising an elastic film layer sandwiched between a first elastic nonwoven layer and a second elastic nonwoven layer.  See, e.g., Abstract, entire document.  Abed teaches that the bonding of the first elastic nonwoven layer and the second elastic nonwoven layer to the elastic film can occur under differential stretch of the elastic film.  Paragraph [0011].  Abed also teaches that the elastic film can be stretched prior to bonding.  Paragraph [0012].  As such, Abed does not contracts and causes the nonwoven layers to buckle and fold.”  Paragraph [0003] (emphasis added).  Furthermore, Abed notes that “this invention includes the bonding of a composite of at least one elastic film and at least one elastic nonwoven under differential tension.  In this process, either the film or nonwoven or both may be stretched.  In this way, the laminate will have more bulk in the rest state (compared to the equivalent, non-tensioned laminate), but will also demonstrate a non-linear elastic extensional force.  That is, the force will be dominated by the pre-tensioned member(s) until extension to the pre-tensioned state is achieved, at which point further extension will be under a force which is a sum of all the layers.”  Paragraph [0027] (emphasis added).  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to allow the two elastic nonwoven layers to contract to a narrowed width after bonding them to a tensioned film in order to provide the non-linear elastic extension force described by Abed, in which the elastic film provides the pre-tensioned force and which further extension is under force of the nonwoven layers, particularly since Abed teaches that either the film or the fabric layer can be tensioned without the other layer.  With regard to Claim 3, Abed teaches that the layers can be bonded via adhesive or by hot pressing, i.e. calendering.  Paragraph [0009].  With regard to Claim 4, Abed teaches that the film can include polyurethane or styrene block copolymer.  Paragraphs [0030] and [0057].  With regard to Claim 5, Abed teaches that the fiber can include polypropylene or polyethylene.  Paragraphs [0036] and [0037].

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0148361 to Ng et al. (“Ng”).
With regard to Claims 1 and 2, Ng discloses a composite, layered material comprising an elastic film laminated to a nonwoven web.  See, e.g., Abstract, entire document.  Ng discloses that the film may or may not be stretched in either single or multiple discrete stretching operations prior to lamination.  Paragraph [0048].  Ng also discloses that a second nonwoven web may be laminated on the surface of the film opposite the side of the first nonwoven web.  Ng teaches that the composite can be pulled to 200% elongation.  Paragraph [0061].  Ng also discloses that “a machine direction drawing tension may be applied to retract the laminate 40.  In any event, if the elastic film 10b is tensioned prior to lamination, it will retract toward its original machine direction length and become shorter in the machine direction, thereby buckling or forming gathers in the laminate.  The resulting elastic laminate 40 thus becomes extensible in the machine direction to the extent that the gathers or buckles in the web 50 may be pulled back out flat and allow the elastic film 10b to elongate.”  Paragraph [0055].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a tension in the film such that the pre-stretch range is greater 0% in order to provide sufficient tension to the film, such that after bonding to the fabric layer(s), the resulting laminate will gather or buckle such that the nonwoven layer contracts to a shorter dimension, as shown to be a known process disclosed by Ng.  With regard to Claim 3, Ng teaches that the layers can be bonded via adhesive, ultrasonic, or thermal bonding.  Paragraph [0050].  With regard to Claim 4, Ng teaches that the film can include polyurethane or styrene block copolymer.  Paragraph [0031].  With regard to Claim 5, Ng teaches that the fiber can include polypropylene or polyethylene.  Paragraphs [0040] and [0058].

Response to Arguments
Applicant's arguments filed October 28, 2011 have been fully considered but they are not persuasive.
Applicant argues that Abed discloses that “either the film or nonwoven(s) may be stretched prior to bonding,” paragraph [0012], but does not explicitly disclose that the elastic film is stretched prior to bonding without the stretching of the nonwoven.  The Examiner disagrees.  Abed discloses that “this invention includes the bonding of a composite of at least one elastic film and at least one elastic nonwoven under differential tension.  In this process, either the film or nonwoven or both may be stretched.”  Paragraph [0027].  This teaching is quite explicit that the person having ordinary skill in the art can choose to stretch the elastic film layer without stretching the elastic nonwoven layer.  Abed even describes the features of a laminate formed by stretching one of the layers while not stretching the other in that the laminate demonstrates a non-linear elastic extensional force.  
Applicant argues that Abed uses lamination techniques that are accomplished under neutral tension.  The Examiner disagrees.  This is expressly refuted in the disclosure of Abed, which states “[i]t should be appreciated that while it may be simpler to process laminates without differential tension, this invention includes the bonding of a composite of at least one elastic film and at least one elastic nonwoven under differential tension.”  Paragraph [0027].
Applicant argues that Ng does not disclose stretching the film prior to lamination without stretching the nonwoven fabric layers.  The Examiner disagrees.  Ng teaches “if the elastic film 10b is tensioned prior to lamination, it will retract toward its original machine direction length and become shorter in the machine direction, thereby buckling or forming gathers in the laminate.”  Paragraph [0055].
Applicant argues that Ng does not disclose that the nonwoven layer has a stretchability of 150% to 300%.  Applicant cites to paragraph [0039] of Ng and argues that the fabric has a percent stretch of no more than 25%.  The Examiner disagrees.  The “percent stretch of no more than 25%” property described in paragraph [0039] is directed to “either the cross-machine or machine direction” and does not relate to both directions of the nonwoven fabric.  In fact, Ng does disclose that the laminate can be elastic in either the cross-machine direction (see claim 32) or the machine direction (see claim 33).  Moreover, Paragraph [0061] of Ng describes a testing process in which the laminate is pulled to 100% elongation.  If the laminate is pulled to 100% elongation, then the individual layers of the laminate have been stretched to twice their length, or 200%.
Applicant argues that neither Abed nor Ng does not disclose two-stage stretching wherein the extensibility and tensile strength of the laminate are provided by the film only in the first stage and then the extensibility and tensile strength of the laminate are provided by both the film and the fabrics in the second stage.  The Examiner disagrees.  Abed explicitly describes this concept.  For example, Abed teaches “[i]n this process, either the film or nonwoven or both may be stretched.  In this way, the laminate will have more bulk in the rest state (compared to the equivalent, non-tensioned laminate), but will also demonstrate a non-linear elastic extensional force.  That is, the force will be dominated by the pre-tensioned member(s) until extension to the pre-tensioned state is achieved, at which point further extension will be under a force which is a sum of all the layers.”  Paragraph [0027] (emphasis added).  Ng also describes the same feature more indirectly.  For example, Ng teaches “a machine direction drawing tension may be applied to retract the laminate 40.  In any event, if the elastic film 10b is tensioned prior to lamination, it will retract toward its original machine direction length and become shorter in the machine direction, thereby buckling or forming gathers in the laminate.  The resulting elastic laminate 40 thus becomes extensible in the machine direction to the extent that the gathers or buckles in the web 50 may be pulled back out flat and allow the elastic film 10b to elongate.”  Paragraph [0055].  As such, it is clear that because the nonwoven fabric layer has buckled upon contraction of the elastic film, any stretching of the laminate will be tensioned by the film until the buckled configuration of the fabric has been smoothed out, such further tensioning will be against the pressure provided by the elastic film along with the nonwoven fabrics.
Applicant argues that the elastic nonwoven fabric of their invention has the potential to be stretched up to 9 times its width.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a 900% stretch property) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the elastic nonwoven fabric of their invention has high stretchability and high tensile strength and will not have serious wrinkles on the surfaces thereof and will not be easily torn.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength properties, lack of wrinkles, durability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789